Exhibit 10.4

 

FIRST LIEN NOTES PLEDGE AND SECURITY AGREEMENT

 

This FIRST LIEN NOTES PLEDGE AND SECURITY AGREEMENT, dated as of March 15, 2010
(as amended, supplemented, amended and restated or otherwise modified from time
to time, this “Security Agreement”), is made by REDDY ICE CORPORATION, a Nevada
corporation (the “Company”), REDDY ICE HOLDINGS, INC., a Delaware corporation
(“Parent”) and each Subsidiary of the Company (collectively, the “Subsidiary
Grantors” and together with the Company and Parent, the “Grantors”) from time to
time a party to this Security Agreement, in favor of WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Wells Fargo”), as collateral agent (together with its
successor(s) thereto in such capacity, the “Collateral Agent”) for each of the
Secured Parties (terms used herein have the meanings set forth in or
incorporated by reference in Article I).

 

W I T N E S S E T H :

 

WHEREAS, pursuant to the Indenture, dated as of March 15, 2010  (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Indenture”), among the Company, Parent, the Subsidiary Guarantors, the Trustee
and the Collateral Agent, the Company has issued the Notes; and

 

WHEREAS, as a condition precedent to the issuance of the Notes under the
Indenture, each Grantor is required to execute and deliver this Security
Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees, for the benefit of each
Secured Party, as follows:

 

ARTICLE I
DEFINITIONS

 

SECTION 1.1.  Certain Terms.  The following terms (whether or not underscored)
when used in this Security Agreement, including its preamble and recitals, shall
have the following meanings (such definitions to be equally applicable to the
singular and plural forms thereof):

 

“Collateral” is defined in Section 2.1.

 

“Collateral Account” is defined in clause (b) of Section 4.3.

 

“Collateral Agent” is defined in the preamble.

 

“Company” is defined in the preamble.

 

“Computer Hardware and Software Collateral” means:

 

(a)           all computer and other electronic data processing hardware,
integrated computer systems, central processing units, memory units, display
terminals, printers,

 

1

--------------------------------------------------------------------------------


 

features, computer elements, card readers, tape drives, hard and soft disk
drives, cables, electrical supply hardware, generators, power equalizers,
accessories and all peripheral devices and other related computer hardware;

 

(b)           all software programs (including both source code, object code and
all related applications and data files), whether now owned, licensed or leased
or hereafter acquired by a Grantor, designed for use on the computers and
electronic data processing hardware described in clause (a) above;

 

(c)           all firmware associated therewith;

 

(d)           all documentation (including flow charts, logic diagrams, manuals,
guides and specifications) with respect to such hardware, software and firmware
described in preceding clauses (a) through (c); and

 

(e)           all rights with respect to all of the foregoing, including any and
all copyrights, licenses, options, warranties, service contracts, program
services, test rights, maintenance rights, support rights, improvement rights,
renewal rights and indemnifications and any substitutions, replacements,
additions or model conversions of any of the foregoing.

 

“Control Agreement” means an agreement in form and substance reasonably
satisfactory to the Collateral Agent which provides for the Collateral Agent to
have “control” as defined in Section 8-106 of the UCC, as such term relates to
investment property (other than certificated securities or commodity contracts),
or as used in Section 9-106 of the UCC, as that term relates to Deposit Accounts
or commodity contracts).

 

“Copyright Collateral” means all copyrights of the Grantors, whether statutory
or common law, registered or unregistered and whether published or unpublished,
now or hereafter in force throughout the world including all of the Grantors’
rights, titles and interests in and to all copyrights registered in the United
States Copyright Office or anywhere else in the world also including the
copyrights referred to in Item A of Schedule V hereto, and registrations and
recordings thereof and all applications for registration thereof, whether
pending or in preparation of all copyright licenses, including each copyright
license referred to in Item B of Schedule V hereto.

 

“Distributions” means all non-cash dividends paid on Capital Stock constituting
Collateral, non-cash liquidating dividends paid on Capital Stock constituting
Collateral shares of Capital Stock constituting Collateral resulting from (or in
connection with the exercise of) stock splits, reclassifications, warrants,
options, non-cash dividends, mergers, consolidations, and all other non-cash
distributions (whether similar or dissimilar to the foregoing) on or with
respect to any Capital Stock constituting Collateral, but excluding Dividends.

 

“Dividends” means cash dividends and cash distributions with respect to any
Capital Stock constituting Collateral that are not a liquidating dividend.

 

“Filing Statements” means all UCC financing statements or other similar
financing statements and UCC termination statements required pursuant to the
Notes Documents.

 

2

--------------------------------------------------------------------------------


 

“First Lien Intercreditor Agreement” means that certain first lien intercreditor
agreement dated the Issue Date, among the Collateral Agent and JP Morgan Chase
Bank, National Association, as the collateral agent under the Company’s Credit
Agreement, as the same may be amended, supplemented or otherwise modified from
time to time.

 

“Foreign Pledge Agreement” means any supplemental pledge agreement governed by
the laws of a jurisdiction other than the United States (or a State thereof) or
the District of Columbia executed and delivered by Parent, the Company or any of
its Subsidiaries pursuant to the terms of this Security Agreement or the
Indenture, in form and substance reasonably satisfactory to the Collateral
Agent, as may be necessary or desirable under the laws of organization or
incorporation of a Subsidiary to further protect or perfect the Lien on and
security interest in any Collateral.

 

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other Person exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Grantors” is defined in the preamble.

 

“Inchoate Liens” means Liens of the type set forth in clause (2), (3), (9),
(10), (12), (16) or (18) of the definition of Permitted Liens (as defined in the
Indenture).

 

“Indenture” is defined in the first recital.

 

“Intellectual Property Collateral” means, collectively, the Computer Hardware
and Software Collateral, the Copyright Collateral, the Patent Collateral, the
Trademark Collateral and the Trade Secrets Collateral.

 

“Intercreditor Agreements” means, collectively, the First Lien Intercreditor
Agreement and the Junior Lien Intercreditor Agreement.

 

“Junior Lien Intercreditor Agreement” means that certain junior lien
intercreditor agreement dated the Issue Date, among the Collateral Agent, JP
Morgan Chase Bank, National Association, in its capacity as collateral agent
under the Company’s Credit Agreement and Wells Fargo, in its capacity as
collateral agent for the Company’s 13.25% Second Lien Notes due 2015, as the
same may be amended, supplemented or otherwise modified from time to time.

 

“Material Adverse Effect” means a material adverse effect on (a) the condition
(financial or otherwise), business, operations, assets, liabilities (contingent
or otherwise) or properties of the Company and its Subsidiaries taken as a
whole, (b) the rights and remedies of any Secured Party under the Notes
Documents taken as a whole or (c) the ability of Parent, the Company or any
Subsidiary Guarantor to perform its Obligations under any Notes Document.

 

“Notes Documents” means the Notes, the Indenture, the Collateral Documents, the
First Lien Intercreditor Agreement and the Junior Lien Intercreditor Agreement.

 

3

--------------------------------------------------------------------------------


 

“Obligations” means any principal, interest (including any interest accruing
subsequent to the filing of a petition in bankruptcy, reorganization or similar
proceeding at the rate provided for in the documentation with respect thereto,
whether or not such interest is an allowed claim under applicable state, federal
or foreign law), premium, penalties, fees, indemnifications, reimbursements
(including reimbursement obligations with respect to letters of credit and
banker’s acceptances), damages and other liabilities, and guarantees of payment
of such principal, interest, penalties, fees, indemnifications, reimbursements,
damages and other liabilities, payable by any Obligor under the Indenture, the
Notes, the First Lien Intercreditor Agreement, the Junior Lien Intercreditor
Agreement or any other Notes Document.

 

“Obligor” means, as the context may require, Parent, the Company, Subsidiary
Guarantors and each other Person (other than a Secured Party) obligated under
any Notes Document.

 

“Organic Document” means, relative to any Grantor, as applicable, its
certificate of incorporation, by laws, certificate of partnership, partnership
agreement, certificate of formation, limited liability agreement, operating
agreement and all shareholder agreements, voting trusts and similar arrangements
applicable to any of such Grantor’s Capital Stock.

 

“Parent” is defined in the preamble hereto.

 

“Patent Collateral” means:

 

(a)           all letters patent and applications for letters patent throughout
the world, including all patent applications in preparation for filing and each
patent and patent application referred to in Item A of Schedule III hereto;

 

(b)           all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations of any of the items described in clause
(a); and

 

(c)           all patent licenses, and other agreements providing a Grantor with
the right to use any items of the type referred to in clauses (a) and (b) above,
including each patent license referred to in Item B of Schedule III hereto.

 

“Receivables” is defined in clause (c) of Section 2.1.

 

“Related Contracts” is defined in clause (c) of Section 2.1.

 

“Securities Act” is defined in clause (a) of Section 6.2.

 

“Security Agreement” is defined in the preamble.

 

“Termination Date” means the date on which all Obligations have been paid in
full in cash.

 

“Trademark Collateral” means:

 

4

--------------------------------------------------------------------------------


 

(a)           (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks,
certification marks, collective marks, logos and other source or business
identifiers, and all goodwill of the business associated therewith, now existing
or hereafter adopted or acquired including those referred to in Item A of
Schedule IV hereto, whether currently in use or not, all registrations and
recordings thereof and all applications in connection therewith, whether pending
or in preparation for filing, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any office
or agency of the United States of America or any State thereof or any other
country or political subdivision thereof or otherwise, and all common-law rights
relating to the foregoing, and (ii) the right to obtain all reissues, extensions
or renewals of the foregoing (collectively referred to as the “Trademark”);

 

(b)           all Trademark licenses for the grant by or to a Grantor of any
right to use any Trademark, including each Trademark license referred to in Item
B of Schedule IV hereto;

 

(c)           all of the goodwill of the business connected with the use of, and
symbolized by the items described in, clause (a), and to the extent applicable
clause (b); and

 

(d)           the right to sue third parties for past, present and future
infringement of any Trademark Collateral described in clause (a) and, to the
extent applicable, clause (b).

 

“Trade Secrets Collateral” means all common law and statutory trade secrets and
all other confidential, proprietary or useful information and all know-how
obtained by or used in or contemplated at any time for use in the business of a
Grantor (all of the foregoing being collectively called a “Trade Secret”),
whether or not such Trade Secret has been reduced to a writing or other tangible
form, including all documents and things embodying, incorporating or referring
in any way to such Trade Secret, all Trade Secret licenses, including each Trade
Secret licenses referred to in Schedule VI hereto.

 

“Wells Fargo” is defined in the preamble.

 

SECTION 1.2.  Indenture Definitions.  Unless otherwise defined herein or the
context otherwise requires, terms used in this Security Agreement, including its
preamble recitals, have the meanings provided in the Indenture.

 

SECTION 1.3.  UCC Definitions.  Unless otherwise defined herein or in the
Indenture or the context otherwise requires, terms for which meanings are
provided in the UCC are used in this Security Agreement (whether or not
capitalized herein), including its preamble and recitals, with such meanings.

 

ARTICLE II
SECURITY INTEREST

 

SECTION 2.1.  Grant of Security Interest.  Each Grantor hereby grants to the
Collateral Agent, for its benefit and the ratable benefit of each other Secured
Party, a continuing

 

5

--------------------------------------------------------------------------------


 

security interest in all of such Grantor’s following property, whether tangible
or intangible, whether now or hereafter existing, owned or acquired by such
Grantor, and wherever located (collectively, the “Collateral”):

 

(a)           (i) all investment property in which such Grantor has an interest
(including the Capital Stock of each issuer of such Capital Stock described in
Schedule I hereto) and (ii) all other Capital Stock which are interests in
limited liability companies or partnerships in which such Grantor has an
interest (including the Capital Stock of each issuer of such Capital Stock
described in Schedule I hereto), in each case together with Dividends and
Distributions payable in respect of the Collateral described in the foregoing
clauses (a)(i) and (a)(ii);

 

(b)           all goods, including all equipment and inventory in all of its
forms;

 

(c)           all accounts, contracts, contract rights, chattel paper,
documents, instruments, promissory notes and general intangibles (including tax
refunds and all payment intangibles), whether or not arising out of or in
connection with the sale or lease of goods or the rendering of services, and all
rights in and to all security agreements, guaranties, leases and other contracts
securing or otherwise relating to any such accounts, contracts, contract rights,
chattel paper, documents, instruments, promissory notes, general intangibles and
payment intangibles (all of the foregoing collectively referred to as the
“Receivables”, and any and all such security agreements, guaranties, leases and
other contracts collectively referred to as the “Related Contracts”);

 

(d)           all Intellectual Property Collateral;

 

(e)           all Deposit Accounts;

 

(f)            all letter of credit rights;

 

(g)           all commercial tort claims in which such Grantor has rights
(including as a plaintiff) listed on Schedule VII;

 

(h)           the Collateral Account, all cash, checks, drafts, notes, bills of
exchange, money orders, other like instruments and all investment property held
in the Collateral Account (or in any sub-account thereof) and all interest and
earnings in respect thereof;

 

(i)            all books, records, writings, data bases, information and other
property relating to, used or useful in connection with, evidencing, embodying,
incorporating or referring to, any of the foregoing in this Section;

 

(j)            all other property and rights of every kind and description and
interests therein; and

 

(k)           all products, offspring, rents, issues, profits, returns, income,
supporting obligations and proceeds of and from any and all of the foregoing
Collateral (including proceeds which constitute property of the types described
in clauses (a) through (j), and,

 

6

--------------------------------------------------------------------------------


 

to the extent not otherwise included, all payments under insurance (whether or
not the Collateral Agent is the loss payee thereof), or any indemnity, warranty
or guaranty, payable by reason of loss or damage to or otherwise with respect to
any of the foregoing Collateral).

 

Notwithstanding the foregoing, “Collateral” shall not include (collectively, the
“Excluded Property”) (i) any permit or license or any contractual obligation
entered into by Parent, the Company or any Subsidiary Guarantor (A) that
prohibits or requires the consent of any Person other than the Company and its
Affiliates which has not been obtained as a condition to the creation by Parent,
the Company or the applicable Subsidiary Guarantor of a Lien on any right, title
or interest in such permit, license or contractual obligation or (B) to the
extent that any requirement of law applicable thereto prohibits the creation of
a Lien thereon, but only, with respect to the prohibition in clauses (A) and
(B), to the extent, and for as long as, such prohibition is not terminated or
rendered unenforceable or otherwise deemed ineffective by the Uniform Commercial
Code or any other requirement of law, (ii) property owned by the Company or any
Subsidiary Guarantor that is subject to a Lien permitted by clause (6) of the
definition of “Permitted Liens” (as defined in the Indenture) if the contractual
obligation pursuant to which such Lien is granted (or in the document providing
for such Lien) prohibits or requires the consent of any Person other than the
Company and its Affiliates which has not been obtained as a condition to the
creation of any other Lien on such item of property, (iii) any “intent to use”
trademark applications for which a statement of use has not been filed (but only
until such statement is filed), (iv) cash collateral for (A) letters of credit
in an amount not to exceed $15.0 million, it being understood that on the
Closing Date the Company designated account #796636298 at J.P. Morgan Chase
Bank, N.A. to maintain such cash and (B) Hedging Obligations entered into in the
ordinary course of business in an aggregate amount not to exceed $5.0 million,
(v) any general intangibles to the extent containing an enforceable restriction
against the granting of a security interest therein, (vi) leasehold real
property interests and (vii) investment property consisting of voting Capital
Stock of an issuer that is a Foreign Subsidiary (other than a Foreign Subsidiary
that (i) is treated as a partnership under the Code or (ii) is not treated as an
entity that is separate from (A) such Grantor; (B) any Person that is treated as
partnership under the Code or (C) any “United States person” (as defined in
Section 7701(a)(30) of the Code)) of such Grantor, in excess of 65% of the total
combined voting power of all Capital Stock of each such Foreign Subsidiary;
provided, however, that “Excluded Property” shall not include any proceeds,
products, substitutions or replacements of Excluded Property (unless such
proceeds, products, substitutions or replacements would otherwise constitute
Excluded Property), which assets subject to such Lien shall not constitute
Collateral under any circumstance.

 

Notwithstanding anything to the contrary in this Section 2.1, in the event that
Rule 3-16 of Regulation S-X under the Securities Act (as amended or modified
from time to time) is interpreted by the SEC to require (or is replaced with
another rule or regulation, or any other law, rule or regulation is adopted,
which would require) the filing with the SEC (or any other Governmental
Authority) of separate financial statements of any Subsidiary of the Company due
to the fact that such Subsidiary’s Capital Stock secures the Notes, then the
Capital Stock of such Subsidiary shall automatically be deemed not to be part of
the Collateral but only to the extent necessary to not be subject to such
requirement (the “Rule 3-16 Exception”). In such event, the Collateral Documents
may be amended or modified, without the consent of any Holder,

 

7

--------------------------------------------------------------------------------


 

to the extent necessary to release the Security Interests in favor of the
Collateral Agent on the shares of Capital Stock that are so deemed to no longer
constitute part of the Collateral. In the event that Rule 3-16 of Regulation S-X
under the Securities Act (as amended or modified from time to time) is
interpreted by the SEC to permit (or are replaced with another rule or
regulation, or any other law, rule or regulation is adopted, which would permit)
such Subsidiary’s Capital Stock to secure the Notes in excess of the amount then
pledged without the filing with the SEC (or any other Governmental Authority) of
separate financial statements of such Subsidiary, then the Capital Stock of such
Subsidiary shall automatically be deemed to be a part of the Collateral but only
to the extent necessary to not be subject to any such financial statement
requirement.

 

SECTION 2.2.  Security for Obligations.  This Security Agreement and the
Collateral in which the Collateral Agent for the benefit of the Secured Parties
is granted a security interest hereunder by the Grantors secure the payment of
all Obligations now or hereafter existing.

 

SECTION 2.3.  Grantors Remain Liable.  Anything herein to the contrary
notwithstanding

 

(a)           the Grantors will remain liable under the contracts and agreements
included in the Collateral to the extent set forth therein, and will perform all
of their duties and obligations under such contracts and agreements to the same
extent as if this Security Agreement had not been executed;

 

(b)           the exercise by the Collateral Agent of any of its rights
hereunder will not release any Grantor from any of its duties or obligations
under any such contracts or agreements included in the Collateral; and

 

(c)           no Secured Party will have any obligation or liability under any
contracts or agreements included in the Collateral by reason of the security
interests granted by this Security Agreement, nor will any Secured Party be
obligated to perform any of the obligations or duties of any Grantor thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.

 

SECTION 2.4.  Security Interest Absolute, etc.  This Security Agreement shall in
all respects be a continuing, absolute, unconditional and irrevocable grant of
security interest and shall remain in full force and effect until the
Termination Date or until otherwise released in accordance with Section 7.5. 
All rights of the Secured Parties and the security interests granted to the
Collateral Agent (for its benefit and the ratable benefit of each other Secured
Party) hereunder, and all obligations of the Grantors hereunder, shall, in each
case, be absolute, unconditional and irrevocable irrespective of:

 

(a)           any lack of validity, legality or enforceability of any Notes
Document;

 

(b)           the failure of any Secured Party (i) to assert any claim or demand
or to enforce any right or remedy against any Obligor or any other Person
(including any other Guarantor) under the provisions of any Notes Document or
otherwise, or (ii) to exercise any right or remedy against any other guarantor
(including any other Guarantor) of, or collateral securing, any Obligations;

 

8

--------------------------------------------------------------------------------


 

(c)           any change in the time, manner or place of payment of, or in any
other term of, all or any part of the Obligations, or any other extension,
compromise or renewal of any Obligation;

 

(d)           any reduction, limitation, impairment or termination of any
Obligations for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to (and each Grantor hereby
waives any right to or claim of) any defense or setoff, counterclaim, recoupment
or termination whatsoever by reason of the invalidity, illegality,
nongenuineness, irregularity, compromise, unenforceability of, or any other
event or occurrence affecting, any Obligations or otherwise;

 

(e)           any amendment to, rescission, waiver, or other modification of, or
any consent to or departure from, any of the terms of any Notes Document;

 

(f)            any addition, exchange or release of any collateral or of any
Person that is (or will become) a guarantor (including the Grantors hereunder)
of the Obligations, or any surrender or non-perfection of any collateral, or any
amendment to or waiver or release or addition to, or consent to or departure
from, any other guaranty held by any Secured Party securing any of the
Obligations; or

 

(g)           any other circumstance which might otherwise constitute a defense
available to, or a legal or equitable discharge of, any Obligor, any surety or
any guarantor.

 

SECTION 2.5.  Postponement of Subrogation.  Each Grantor agrees that it will not
exercise any rights which it may acquire by way of rights of subrogation under
any Notes Document to which it is a party.  No Grantor shall seek or be entitled
to seek any contribution or reimbursement from any Obligor, in respect of any
payment made under any Notes Document or otherwise, until following the
Termination Date.  Any amount, paid to such Grantor on account of any such
subrogation rights prior to the Termination Date shall be held in trust for the
benefit of the Secured Parties and shall immediately be paid and turned over to
the Collateral Agent for the benefit of the Secured Parties in the exact form
received by such Grantor (duly endorsed in favor of the Collateral Agent, if
required), to be credited and applied against the Obligations, whether matured
or unmatured, in accordance with Section 6.1; provided that if such Grantor has
made payment to the Secured Parties of all or any part of the Obligations and
the Termination Date has occurred, then at such Grantor’s request, the
Collateral Agent (on behalf of the Secured Parties) will, at the expense of such
Grantor, execute and deliver to such Grantor appropriate documents (without
recourse and without representation or warranty) necessary to evidence the
transfer by subrogation to such Grantor of an interest in the Obligations
resulting from such payment.  In furtherance of the foregoing, at all times
prior to the Termination Date, such Grantor shall refrain from taking any action
or commencing any proceeding against any Obligor (or its successors or assigns,
whether in connection with a bankruptcy proceeding or otherwise) to recover any
amounts in respect of payments made under this Security Agreement to any Secured
Party.

 

9

--------------------------------------------------------------------------------


 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

In order to induce the Secured Parties to enter into the Indenture and issue
Notes thereunder, the Grantors represent and warrant to each Secured Party as
set forth below.

 

SECTION 3.1.  As to Capital Stock of Subsidiaries.  With respect to any
Subsidiary of any Grantor that is

 

(a)           a corporation, business trust, joint stock company or similar
Person, all Capital Stock issued by such Subsidiary are duly authorized and
validly issued, fully paid and non-assessable, and represented by a certificate;
and

 

(b)           a partnership or limited liability company, no Capital Stock
issued by such Subsidiary (i) are dealt in or traded on securities exchanges or
in securities markets, (ii) expressly provide that such Capital Stock are a
security governed by Article 8 of the UCC or (iii) are held in a securities
account.

 

The percentage of the issued and outstanding Capital Stock of each Subsidiary
pledged by any Grantor hereunder are as set forth on Schedule I hereto.

 

SECTION 3.2.  Grantor Name, Location, etc.  The jurisdiction in which each
Grantor is located for purposes of Sections 9-301 and 9-307 of the UCC is set
forth in Item A of Schedule II hereto.  During the five years preceding the date
hereof, no Grantor has been known by any legal name different from the one set
forth on the signature page hereto, no Grantor used any other name on any
filings with the IRS, nor has any such Grantor been the subject of any merger,
acquisition (including asset acquisition) or other corporate reorganization,
except as set forth in Item B of Schedule II hereto.  The name set forth on the
signature page is the true and correct name of such Grantor.  Each Grantor’s
organizational identification number is (and, during the four months preceding
the date hereof, such Grantor has not had an organizational identification
number different from that) set forth in Item C of Schedule II hereto.  No
Grantor is a party to any material federal, state or local government contract
except as set forth in Item D of Schedule II hereto.  No Grantor maintains any
Deposit Accounts with any Person except as set forth in Item E of Schedule II
hereto. No Grantor has changed its jurisdiction of incorporation or organization
during the four months preceding the date hereof.

 

SECTION 3.3.  Ownership, No Liens, etc.  Such Grantor owns its Collateral free
clear of any Lien, except for (a) Liens created by this Security Agreement,
(b) Inchoate Liens and, (c) in the case of Collateral other than the Capital
Stock of each Subsidiary pledged hereunder, Liens permitted by Section 3.5 of
the Indenture.  No effective financial statement or other filing similar in
effect covering any Collateral is on file in any record office, except those
filed in favor of the Collateral Agent relating to this Security Agreement or
those filed in connection with Liens permitted by Section 3.5 of the Indenture
or as to which a duly executed termination statement relating to such financing
statement or other instrument has been delivered to the Collateral Agent on the
Issue Date.

 

10

--------------------------------------------------------------------------------


 

SECTION 3.4.  Possession of Inventory, etc.  Except with respect to each
Grantor’s automated ice production and packaging system known under the
Trademark “THE ICE FACTORY”, each Grantor’s ice merchandisers located at certain
of such Grantor’s customer locations and each Grantor’s ice product inventory
located at certain third-party warehouses, each Grantor agrees that it will
maintain exclusive possession of its goods, instruments, promissory notes and
inventory, other than (a) inventory in transit in the ordinary course of
business, (b) inventory which is in the possession or control of a warehouseman,
bailee agent or other Person (other than a Person controlled by or under common
control with such Grantor) that has been notified of the security interest
created in favor of the Secured Parties pursuant to this Security Agreement, and
has agreed to hold such inventory subject to the Secured Parties’ Lien and waive
any Lien held by it against such inventory and (c) instruments or promissory
notes that have been delivered to the Collateral Agent pursuant to Section 3.5.

 

SECTION 3.5.  Negotiable Documents, Instruments and Chattel Paper.  Such Grantor
has delivered to the Collateral Agent possession of all originals of all
negotiable documents, instruments, promissory notes and chattel paper owned or
held by such Grantor on the Issue Date with a value in excess of $500,000.

 

SECTION 3.6.  Intellectual Property Collateral.  With respect to any
Intellectual Property Collateral the loss, impairment or infringement of which
could reasonably be expected to have a material adverse effect on the condition
(financial or otherwise), business, operations, assets, liabilities (contingent
or otherwise) or properties of the Obligors taken as a whole:

 

(a)           such Intellectual Property Collateral is subsisting and has not
been adjudged invalid or unenforceable, in whole or in part;

 

(b)           such Intellectual Property Collateral is valid and enforceable;

 

(c)           such Grantor has made all necessary filings and recordations to
protect its interest in such Intellectual Property Collateral, including
recordations of all of its interests in the Patent Collateral and Trademark
Collateral in the United States Patent and Trademark Office and (subject to the
terms of the Indenture) in corresponding offices throughout the world, and its
claims to the Copyright Collateral in the United States Copyright Office and
(subject to the terms of the Indenture) in corresponding offices throughout the
world;

 

(d)           such Grantor is the exclusive owner of the entire and unencumbered
right, title and interest in and to such Intellectual Property Collateral and no
claim has been made that the use of such Intellectual Property Collateral does
or may violate the asserted rights of any third party; and

 

(e)           such Grantor has performed and will continue to perform all acts
and has paid and will continue to pay all required fees and taxes to maintain
each and every such item of Intellectual Property Collateral in full force and
effect.

 

Except as would not have a Material Adverse Effect, each Grantor owns directly
or is entitled to use by license or otherwise, all patents, Trademarks, Trade
Secrets, copyrights, mask works,

 

11

--------------------------------------------------------------------------------


 

licenses, technology, know-how, processes and rights with respect to any of the
foregoing used in, necessary for or of importance to the conduct of such
Grantor’s business.

 

SECTION 3.7.  Validity, etc.  This Security Agreement creates a valid security
interest in the Collateral securing the payment of the Obligations.  Each
Grantor has filed or caused to be filed all Filing Statements in the appropriate
offices therefor (or has authenticated and delivered to the Collateral Agent
Filing Statements suitable for filing in such offices) and has taken all of the
actions necessary to create perfected and (in the case of Collateral consisting
of the Capital Stock of each Subsidiary pledged hereunder, subject to Inchoate
Liens, and in case of all other Collateral, subject to Section 3.5 of the
Indenture) first-priority security interests in the applicable Collateral (other
than (i) Deposit Accounts, (ii) cash and (iii) negotiable documents,
instruments, promissory notes and chattel paper with a value of less than
$500,000).

 

SECTION 3.8.  Authorization, Approval, etc.  Except as have been, or on the
Issue Date will be, obtained or made and are, or on the Issue Date will be, in
full force and effect, and except (i) with respect to any securities issued by a
Subsidiary of the Grantor, as may be required in connection with a disposition
of such securities by laws affecting the offering and sale of securities
generally and (ii) any “change of control” or similar filings required by any
Governmental Authority, no authorization, approval or other action by, and no
notice to or filing with, any Governmental Authority is required either

 

(a)           for the grant by the Grantors of the security interest granted
hereby, the pledge by the Grantors of any Collateral pursuant hereto or for the
execution, delivery and performance of this Security Agreement by the Grantors;

 

(b)           for the perfection of the Collateral Agent of its rights hereunder
(other than with respect to filings for the perfection of security interests
that will not be made the Issue Date but delivered to the Collateral Agent for
filing on the Issue Date); or

 

(c)           for the exercise by the Collateral Agent of the voting or other
rights provided for in this Security Agreement.

 

SECTION 3.9.  Best Interests.  It is in the best interests of such Grantor to
execute this Security Agreement inasmuch as such Grantor will, as a result of
being a Subsidiary of the Borrower, derive substantial direct and indirect
benefits from the sale of the Notes pursuant to the Indenture, and each Grantor
agrees that the Secured Parties are relying on this representation in agreeing
to purchase the Notes.

 

ARTICLE IV
COVENANTS

 

Each Grantor covenants and agrees that, until the Termination Date, such Grantor
will perform, comply with and be bound by the obligations set forth below.

 

SECTION 4.1.  As to Investment Property, etc.

 

12

--------------------------------------------------------------------------------


 

SECTION 4.1.1.  Capital Stock of Subsidiaries.  No Grantor will allow any of its
Subsidiaries that is

 

(a)           a corporation, business trust, joint stock company or similar
Person, to issue uncertificated securities; and

 

(b)           a partnership or limited liability company, to (i) issue Capital
Stock that are to be dealt in or traded on securities exchanges or in securities
markets, (ii) expressly provide in its Organic Documents that its Capital Stock
are securities governed by Article 8 of the UCC, or (iii) place such
Subsidiary’s Capital Stock in a securities account; provided that such Grantor
may allow any Subsidiaries to take any of the actions set forth in clauses (i),
(ii) or (iii) so long as the Collateral Agent has received evidence satisfactory
to it that it has a perfected, first-priority security interest in such Capital
Stock (subject to Inchoate Liens).

 

SECTION 4.1.2.  Investment Property (other than Certificated Securities).  With
respect to any investment property (other than certificated securities) owned by
any Grantor (other than cash in an aggregate amount not exceeding $250,000),
such Grantor will cause a Control Agreement relating to such investment property
to be executed and delivered by such Grantor and the applicable financial
intermediary in favor of the Collateral Agent at the time such investment
property is acquired or established.

 

SECTION 4.1.3.  Stock Powers, etc.  Each Grantor agrees that all certificated
securities delivered by such Grantor pursuant to this Security Agreement will be
accompanied by duly executed undated blank stock powers, or other equivalent
instruments of transfer reasonably acceptable to the Collateral Agent,

 

SECTION 4.1.4.  Continuous Pledge.  Each Grantor will (subject to the terms of
the Indenture) deliver to the Collateral Agent and at all times keep pledged to
the Collateral Agent pursuant hereto, on a first-priority (subject to
Section 3.5 of the Indenture), perfected basis all investment property
constituting Collateral, all payment intangibles to the extent they are
evidenced by a document, instrument, promissory note or chattel paper and,
following an Event of Default, all interest and principal with respect to such
payment intangibles, all Dividends and Distributions with respect to investment
property constituting Collateral, and all proceeds and rights from time to time
received by or distributable to such Grantor in respect of any of the foregoing
Collateral.  Each Grantor agrees that it will, promptly (and in any event within
30 days following receipt thereof), deliver to the Collateral Agent possession
of all originals of negotiable documents, instruments, promissory notes and
chattel paper with a value in excess of $500,000 that it acquires following the
Issue Date.

 

SECTION 4.1.5.  Voting Rights; Dividends, etc.  Each Grantor agrees:

 

(a)           promptly upon receipt of notice of the occurrence and continuance
of an Event of Default from the Collateral Agent and without any request
therefor by the Collateral Agent, so long as such Event of Default shall
continue, to deliver (properly endorsed where required hereby or requested by
the Collateral Agent) to the Collateral Agent all Dividends and Distributions
with respect to investment property, all interest, principal,

 

13

--------------------------------------------------------------------------------


 

other cash payments on payment intangibles, and all proceeds of the Collateral,
in each case thereafter received by such Grantor, all of which shall be held by
the Collateral Agent as additional Collateral;

 

(b)           with respect to Collateral consisting of general partner interests
or limited liability company interests, to use commercially reasonable efforts
to permit modifications to the respective Organic Documents to admit the
Collateral Agent, as a general partner or member, respectively, immediately upon
the occurrence and during the continuance of an Event of Default; and

 

(c)           so long as the Collateral Agent has notified such Grantor of the
Collateral Agent’s intention to exercise its voting power under this clause,

 

(i)            that the Collateral Agent may exercise (to the exclusion of such
Grantor) the voting power and all other incidental rights of ownership with
respect to any investment property constituting Collateral and such Grantor
hereby grants the Collateral Agent an irrevocable proxy, exercisable under such
circumstances, to vote such investment property; and

 

(ii)           to promptly deliver to the Collateral Agent such additional
proxies and other documents as may be necessary to allow the Collateral Agent to
exercise such voting power.

 

All Dividends, Distributions, interest, principal, cash payments, payment
intangibles and proceeds which may at any time and from time to time be held by
such Grantor but which such Grantor is then obligated to deliver to the
Collateral Agent, shall, until delivery to Collateral Agent, be held by such
Grantor separate and apart from its other property in trust for the Collateral
Agent.  The Collateral Agent agrees that unless an Event of Default shall have
occurred and be continuing and the Collateral Agent shall have given the notice
referred to in clause (c), such Grantor will have the exclusive voting power
with respect to any investment property constituting Collateral and the
Collateral Agent will, upon the written request of such Grantor, promptly
deliver such proxies and other documents, if any, as shall be reasonably
requested by such Grantor which are necessary to allow such Grantor to exercise
that voting power; provided that no vote shall be cast, or consent, waiver, or
ratification given or action taken by such Grantor that would impair any such
Collateral or be inconsistent with or violate any provision of any Notes
Document.

 

SECTION 4.2.  Name of Grantor.  No Grantor will change its name or jurisdiction
of incorporation or organization or organizational identification number except
upon 30 days’ prior written notice (or such shorter period as may be agreed to
by the Collateral Agent) to the Collateral Agent and taking all actions
necessary to ensure continued perfection of the Collateral Agent’s security
interest in the Collateral at all times following any such change.  If any
Grantor is organized outside of the United States, it will not change its
“location” as determined in accordance with Sections 9-301 and 9-307 of the UCC
and as set forth in Item A of Schedule II hereto except upon 30 days’ prior
written notice (or such shorter period as may be agreed to by the Collateral
Agent) to the Collateral Agent.

 

14

--------------------------------------------------------------------------------


 

SECTION 4.3.  As to Receivables.

 

(a)           Each Grantor shall have the right to collect all Receivables so
long as no Event of Default shall have occurred and be continuing.

 

(b)           Upon (i) the occurrence and continuance of an Event of Default and
(ii) the delivery of written notice by the Collateral Agent to each Grantor, all
proceeds of Collateral received by such Grantor shall be delivered in kind to
the Collateral Agent for deposit to a Deposit Account (the “Collateral Account”)
of such Grantor maintained with the Collateral Agent, and such Grantor shall not
commingle any such proceeds, and shall hold separate and apart from all other
property, all such proceeds in express trust for the benefit of the Collateral
Agent until delivery thereof is made to the Collateral Agent.

 

(c)           Following the delivery of notice pursuant to clause (b)(ii) of
this Section, the Collateral Agent shall have the right to apply any amount in
the Collateral Account to the payment of any Obligations which are due and
payable.

 

(d)           With respect to the Collateral Account, it is hereby confirmed and
agreed that (i) deposits in each Collateral Account are subject to a security
interest as contemplated hereby, (ii) each such Collateral Account shall be
under the control of the Collateral Agent and, (iii) the Collateral Agent shall
have the sole right of withdrawal over such Collateral Account.

 

SECTION 4.4.  As to Collateral.

 

(a)           Subject to clause (b) of this Section, each Grantor (i) may in the
ordinary course of its business, at its own expense, sell, lease or furnish
under the contracts of service any of the inventory normally held by such
Grantor for such purpose, and use and consume, in the ordinary course of its
business, any raw materials, work in process or materials normally held by such
Grantor for such purpose, (ii) will, at its own expense, endeavor to collect, as
and when due, all amounts due with respect to any of the Collateral, including
the taking of such action with respect to such collection as the Collateral
Agent may reasonably request following the occurrence of an Event of Default or,
in the absence of such request, as such Grantor may deem advisable, and
(iii) may grant, in the ordinary course of business, to any party obligated on
any of the Collateral, any rebate, refund, or allowance to which such party may
be lawfully entitled, and may accept, in connection therewith, the return of
goods, the sale or lease of which shall have given rise to such Collateral.

 

(b)           At any time following the occurrence and during the continuance of
an Event of Default, whether before or after the maturity of any of the
Obligations, the Collateral Agent may (i) revoke any or all of the rights of
each Grantor set forth in clause (a), (ii) notify any parties obligated on any
of the Collateral to make payment to the Collateral Agent of any amounts due or
to become due thereunder and (iii) enforce collection of any of the Collateral
by suit or otherwise and surrender, release, or exchange all or any part
thereof, or compromise or extend or renew for any period (whether or not longer
than the original period) any indebtedness thereunder or evidenced thereby.

 

15

--------------------------------------------------------------------------------


 

(c)           Upon request of the Collateral Agent following the occurrence and
during the continuance of an Event of Default, each Grantor will, at its own
expense notify any parties obligated on any of the Collateral to make payment to
the Collateral Agent of any amounts due or to become due thereunder.

 

(d)           At any time following the occurrence and during the continuation
of an Event of Default, the Collateral Agent may endorse, in the name of such
Grantor, any item, howsoever received by the Collateral Agent, representing any
payment on or other proceeds of any of the Collateral.

 

SECTION 4.5.  As to Intellectual Property Collateral.  Each Grantor covenants
and agrees to comply with the following provisions as such provisions relate to
any Intellectual Property Collateral material to the condition (financial or
otherwise), business, operations, liabilities (contingent or otherwise) or
properties of the Obligors taken as a whole:

 

(a)           such Grantor will not (i) do or fail to perform any act whereby
any of the Patent Collateral may lapse or become abandoned or dedicated to the
public or unenforceable, (ii) permit any of its licensees to (A) fail to
continue to use any of the Trademark Collateral in order to maintain all of the
Trademark Collateral in full force free from any claim of abandonment for
non-use, (B) fail to maintain as in the past quality of products and services
offered under all of the Trademark Collateral, (C) employ all of the Trademark
Collateral registered with any federal or state or foreign authority with an
appropriate notice of such registration, (D) adopt or use any other Trademark
which is confusingly similar or a colorable imitation of any of the Trademark
Collateral, (E) use any of the Trademark Collateral registered with any federal,
state or foreign authority except for the uses for which registration or
application for registration of all of the Trademark Collateral has been made or
(F) do or permit any act or knowingly omit to do any act whereby any of the
Trademark Collateral may lapse or become invalid or unenforceable, or (iii) do
or permit any act or knowingly omit to do any act whereby any of the Copyright
Collateral or any of the Trade Secrets Collateral may lapse or become invalid or
unenforceable or placed in the public domain except upon expiration of the end
of an unrenewable term of a registration thereof, unless in the case of any of
the foregoing requirements in clauses (i), (ii) and (iii), such Grantor either
(x) reasonably and in good faith determine that any of such Intellectual
Property Collateral is of negligible economic value to such Grantor, or (y) have
a valid business purpose to do otherwise;

 

(b)           such Grantor shall promptly notify the Collateral Agent if it
knows or has reason to know, that any application or registration relating to
any material item of the Intellectual Property Collateral may become abandoned
or dedicated to the public or placed in the public domain or invalid or
unenforceable, or of any adverse determination or development (including the
institution of, or any such determination or develop in, any proceeding in the
United States Patent and Trademark Office, the United States Copyright Office or
any foreign counterpart thereof or any court) regarding such Grantor’s ownership
of any of the Intellectual Property Collateral, its right to register the same
or to keep and maintain and enforce the same;

 

16

--------------------------------------------------------------------------------


 

(c)           such Grantor will take all necessary steps, including in any
proceeding before the United States Patent and Trademark Office, the United
States Copyright Office or (subject to the terms of the Indenture) any similar
office or agency in any other country or any political subdivision thereof, to
maintain and pursue any application (and to obtain the relevant registration)
filed with respect to, and to maintain any registration of, the Intellectual
Property Collateral, including the filing of applications for renewal,
affidavits of use, affidavits of incontestability and opposition, interference
and cancellation proceedings and the payment of fees and taxes (except to the
extent that dedication, abandonment or invalidation is permitted under the
foregoing clause (a) or (b)); and

 

(d)           on the Issue Date (and thereafter upon the request of the
Collateral Agent; provided that, unless an Event of Default has occurred and is
continuing, such request shall be made no more than once in any period of 12
consecutive months) such Grantor will promptly execute and deliver to the
Collateral Agent (as applicable) a Patent Security Agreement, Trademark Security
Agreement and/or Copyright Security Agreement, as the case may be, in the forms
of Exhibit A, Exhibit B and Exhibit C hereto following its obtaining an interest
in any such Intellectual Property, and shall execute and deliver to the
Collateral Agent any other document required to acknowledge or register or
perfect the Collateral Agent’s interest in any part of such item of Intellectual
Property Collateral unless the Grantor shall determine in good faith (with the
consent of the Collateral Agent, which consent shall not be unreasonably
withheld or delayed) that any Intellectual Property Collateral is of negligible
economic value to the Grantor.

 

SECTION 4.6.  Commercial Tort Claims.  Each Grantor shall notify the Collateral
Agent if such Grantor reasonably believes it is entitled to recover a commercial
tort claim the value of which is in excess of $1,000,000, and such Grantor
promptly (and in any event within 30 days of such acquisition) shall take all
such action reasonably necessary or requested by the Collateral Agent to grant
to the Collateral Agent and perfect a security interest in such commercial tort
claim.

 

SECTION 4.7.  As to Deposit Accounts.  With respect to any Deposit Accounts
owned by any Grantor (other than cash and cash equivalents not exceeding
$250,000 in the aggregate and accounts the entire balance of which is swept at
least once every three business days to an account described below), provided
that, notwithstanding such threshold, a Control Agreement shall always cover the
Company’s and its Subsidiaries’ main collection account, such Grantor will cause
a Control Agreement relating to such Deposit Account to be executed and
delivered by such Grantor and the applicable bank in favor of the Collateral
Agent:

 

(a)           with respect to Deposit Accounts maintained on the Issue Date, on
the Issue Date; and

 

(b)           with respect to Deposit Accounts established after the Issue Date,
at the time such Deposit Account is established.

 

SECTION 4.8.  Further Assurances, etc.  Each Grantor agrees that, from time to
time at its own expense, it will promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
that the Collateral Agent may reasonably

 

17

--------------------------------------------------------------------------------


 

request, in order to perfect, preserve and protect any security interest granted
or purported to be granted hereby or to enable the Collateral Agent to exercise
and enforce its rights and remedies hereunder with respect to any Collateral. 
Without limiting the generality of the foregoing, such Grantor will

 

(a)           from time to time upon the request of the Collateral Agent,
promptly deliver to the Collateral Agent such stock powers, instruments and
similar documents, reasonably satisfactory in form and substance to the
Collateral Agent, with respect to such Collateral as the Collateral Agent may
reasonably request and will, from time to time upon the request of the
Collateral Agent after the occurrence and during the continuance of any Event of
Default promptly transfer any securities constituting Collateral into the name
of any nominee designated by the Collateral Agent; if any Collateral shall be
evidenced by an instrument, negotiable document, promissory note or chattel
paper with a value in excess of $500,000, deliver and pledge to the Collateral
Agent hereunder such instrument, negotiable document, promissory note or chattel
paper duly endorsed and accompanied by duly executed instruments of transfer or
assignment, all in form and substance reasonably satisfactory to the Collateral
Agent;

 

(b)           file (or cause to be filed) such Filing Statements or continuation
statements, or amendments thereto, and such other instruments or notices
(including assignment of claim form under or pursuant to the federal assignment
of claims statute 31 U.S.C. § 3726, any successor or amended version thereof or
any regulation promulgated under or pursuant to any version thereof) as are
necessary, in order to perfect and preserve the security interests and other
rights granted or purported to be granted to the Collateral Agent hereby;

 

(c)           deliver to the Collateral Agent and at all times keep pledged to
the Collateral Agent pursuant hereto, on a first-priority (subject to
Section 3.5 of the Indenture), perfected basis, at the reasonable request of the
Collateral Agent, all investment property constituting Collateral, all
Distributions with respect thereto, and after an Event of Default, all Dividends
and all interest and principal with respect to promissory notes, and all
proceeds and rights from time to time receive by or distributable to such
Grantor in respect of any of the foregoing Collateral;

 

(d)           furnish to the Collateral Agent, from time to time at the
Collateral Agent’s request, statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as the Collateral Agent may reasonably request, all in reasonable
detail; and

 

(e)           do all things reasonably requested by the Collateral Agent in
order to enable the Collateral Agent to have control (as such term is defined in
Article 8 and Article 9 of any applicable Uniform Commercial Code relevant to
the creation, perfection or priority of Collateral consisting of Deposit
Accounts, accounts and letter of credit rights) over any Collateral;

 

With respect to the foregoing and the grant of the security interest hereunder,
each Grantor hereby authorizes the Collateral Agent to file one or more
financing or continuation statements, and

 

18

--------------------------------------------------------------------------------


 

amendments thereto, relative to all or any part of the Collateral including any
financing statement describing the collateral as “all assets,” or words of
similar effect.  Each Grantor agrees that a carbon, photographic or other
reproduction of this Security Agreement or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law.

 

ARTICLE V
THE COLLATERAL AGENT

 

SECTION 5.1.  Collateral Agent Appointed Attorney-in-Fact.  Each Grantor hereby
irrevocably appoints the Collateral Agent its attorney-in-fact, with full
authority in the place and stead of such Grantor and in the name of such Grantor
or otherwise, from time to time in the Collateral Agent’s discretion, following
the occurrence and during the continuance of an Event of Default, to take any
action and to execute any instrument which the Collateral Agent may deem
necessary or advisable to accomplish the purposes of this Security Agreement,
including:

 

(a)           to ask, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;

 

(b)           to receive, endorse, and collect any drafts or other instruments,
documents and chattel paper, in connection with clause (a) above;

 

(c)           to file any claims or take any action or institute any proceedings
which the Collateral Agent may deem necessary or desirable for the collection of
any of the Collateral or otherwise to enforce the rights of the Collateral Agent
with respect to any of the Collateral; and

 

(d)           to perform the affirmative obligations of such Grantor hereunder.

 

Each Grantor hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this Section is irrevocable and coupled with an interest.

 

SECTION 5.2.  Collateral Agent May Perform.  If any Grantor fails to perform any
agreement contained herein, upon the occurrence and during the continuance of
any Event of Default, the Collateral Agent may itself perform, or cause
performance of, such agreement, and the expenses of the Collateral Agent
incurred in connection therewith shall be payable by such Grantor pursuant to
Article VII of the Indenture.

 

SECTION .5.3.  Collateral Agent Has No Duty.  The powers conferred on the
Collateral Agent hereunder are solely to protect its interest (on behalf of the
Secured Parties) in the Collateral and shall not impose any duty on it to
exercise any such powers.  Except for reasonable care of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Collateral Agent shall have no duty as to any Collateral or responsibility for

 

19

--------------------------------------------------------------------------------


 

(a)           ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relative to any investment
property, whether or not the Collateral Agent has or is deemed to have knowledge
of such matters, or

 

(b)           taking any necessary steps to preserve rights against prior
parties or any other rights pertaining to any Collateral.

 

SECTION 5.4.  Reasonable Care.  The Collateral Agent is required to exercise
reasonable care in the custody and preservation of any of the Collateral or
Mortgaged Property in its possession; provided that the Collateral Agent shall
be deemed to have exercised reasonable care in the custody and preservation of
any of the Collateral or Mortgaged Property, if it takes such action for that
purpose as Grantor reasonably requests in writing at times other than upon the
occurrence and during the continuance of any Event of Default, but failure of
the Collateral Agent to comply with any such request at any time shall not in
itself be deemed a failure to exercise reasonable care.

 

SECTION 5.5.  Authority of Collateral Agent.  Each Grantor acknowledges that the
rights and responsibilities of the Collateral Agent under this Security
Agreement and the other Collateral Documents with respect to any action taken by
the Collateral Agent or the exercise or non-exercise by the Collateral Agent of
any option, right, request, judgment or other right or remedy provided for
herein or in any other Collateral Document or resulting or arising out of this
Security Agreement or any other Collateral Document shall, as between the
Collateral Agent and the Secured Parties, be governed by the Indenture, the
Intercreditor Agreements and by such other agreements with respect thereto as
may exist from to time among them (including, without limitation, the other
Notes Documents), but, as between the Collateral Agent and the Grantors, the
Collateral Agent shall be conclusively presumed to be acting as agent for the
Secured Parties with full and valid authority so to act or refrain from acting,
and the Grantors shall not be under any obligation, or have any entitlement, to
make any inquiry respecting such authority.  The Collateral Agent shall have all
of the rights and benefits afforded it under the Indenture, the First Lien
Intercreditor Agreement and the Junior Lien Intercreditor Agreement in the
administration of this Security Agreement and the other Collateral Documents, as
if such rights and benefits were specifically set forth herein, including, but
not limited to, the rights and benefits set forth in Article XI of the
Indenture.

 

ARTICLE VI
REMEDIES

 

SECTION 6.1.  Certain Remedies.  If any Event of Default shall have occurred and
be continuing:

 

(a)           The Collateral Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party on default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may

 

(i)            require each Grantor to, and each Grantor hereby agrees that it
will, at its expense and upon request of the Collateral Agent forthwith,
assemble

 

20

--------------------------------------------------------------------------------


 

all or part of the Collateral as directed by the Collateral Agent and make it
available to the Collateral Agent at a place to be designated by the Collateral
Agent which is reasonably convenient to both parties, and

 

(ii)           without notice except as specified below, sell the Collateral or
any part thereof in one or more parcels at public or private sale, at any of the
Collateral Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as the Collateral Agent may deem
commercially reasonable.  Each Grantor agrees that, to the extent notice of sale
shall be required by law, at least ten days prior notice to such Grantor of the
time and place of any public sale or the time after which any private sale is to
be made shall constitute reasonable notification.  The Collateral Agent shall
not be obligated to make any sale of Collateral regardless of notice of sale
having been given.  The Collateral Agent may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned.

 

(b)           All cash proceeds received by the Collateral Agent in respect of
any sale of, collection from, or other realization upon, all or any part of the
Collateral shall be applied by the Collateral Agent against, all or any part of
the Obligations as in Article VII of the Indenture.

 

(c)           The Collateral Agent may

 

(i)            transfer all or any part of the Collateral into the name of the
Collateral Agent or its nominee, with or without disclosing that such Collateral
is subject to the Lien hereunder,

 

(ii)           notify the parties obligated on any of the Collateral to make
payment to the Collateral Agent of any amount due or to become due thereunder,

 

(iii)          enforce collection of any of the Collateral by suit or otherwise,
and surrender, release or exchange all or any part thereof, or compromise or
extend or renew for any period (whether or not longer than the original period)
any obligations of any nature of any party with respect thereto,

 

(iv)          endorse any checks, drafts, or other writings in any Grantor’s
name to allow collection of the Collateral,

 

(v)           take control of any proceeds of the Collateral, and

 

(vi)          execute (in the name, place and stead of any Grantor)
endorsements, assignments, stock powers and other instruments of conveyance or
transfer with respect to all or any of the Collateral.

 

SECTION 6.2.  Securities Laws.  If the Collateral Agent shall determine to
exercise its right to sell all or any of the Capital Stock that are Collateral
pursuant to Section 6.1,

 

21

--------------------------------------------------------------------------------


 

each Grantor agrees that, upon request of the Collateral Agent, such Grantor
will, at its own expense, use commercially reasonable efforts to:

 

(a)           execute and deliver, and cause (or, with respect to any issuer
which is not a Subsidiary of such Grantor, use its best efforts to cause) each
issuer of the Collateral contemplated to be sold and the directors and officers
thereof to execute and deliver, all such instruments and documents, and do or
cause to be done all such other acts and things, as may be necessary or, in the
opinion of the Collateral Agent, advisable to register the sale of such Capital
Stock under the provisions of the Securities Act of 1933, as from time to time
amended (the “Securities Act”), and cause the registration statement relating
thereto to become effective and to remain effective for such period as
prospectuses are required by law to be furnished, and to make all amendments and
supplements thereto and to the related prospectus which, in the reasonable
opinion of the Collateral Agent, are necessary or advisable, all in conformity
with the requirements of the Securities Act and the rules and regulations of the
SEC applicable thereto;

 

(b)           use commercially reasonable efforts to qualify such Capital Stock
for sale under the state securities or “Blue Sky” laws and to obtain all
necessary governmental approvals for, the sale of such Capital Stock, as
requested by the Collateral Agent;

 

(c)           cause (or, with respect to any issuer which is not a Subsidiary of
such Grantor, use its best efforts to cause) each such issuer to make available
to its security holders, as soon as practicable, an earnings statement that will
satisfy the provisions of Section 11(a) of the Securities Act; and

 

(d)           do or cause to be done all such other acts and things as may be
necessary to make such sale of the Collateral or any part thereof valid and
binding and in compliance with applicable law.

 

SECTION 6.3.  Compliance with Restrictions.  Each Grantor agrees that in any
sale of any of the Collateral whenever an Event of Default shall have occurred
and be continuing, the Collateral Agent is hereby authorized to comply with any
limitation or restriction it connection with such sale as it may be advised by
counsel is necessary in order to (i) avoid any violation of applicable law
(including compliance with such procedures as may restrict the number of
prospective bidders and purchasers, require that such prospective bidders and
purchasers have certain qualifications, and restrict such prospective bidders
and purchasers to Persons who will represent and agree that they are purchasing
for their own account for investment and not with a view to the distribution or
resale of such Collateral), or (ii) obtain any required approval of the sale or
of the purchaser by any Governmental Authority or official and such Grantor
further agrees that such compliance shall not result in such sale being
considered or deemed not to have been made in a commercially reasonable manner,
nor shall the Collateral Agent be liable nor accountable to such Grantor for any
discount allowed by the reason of the fact that such Collateral is sold in
compliance with any such limitation or restriction.

 

SECTION 6.4.  Protection of Collateral.  The Collateral Agent may from time to
time, at its option, perform any act which any Grantor fails to perform after
being requested in writing so to perform (it being understood that no such
request need be given after the occurrence

 

22

--------------------------------------------------------------------------------


 

and during the continuance of an Event of Default) and the Collateral Agent may
from time to time take any other action which the Collateral Agent reasonably
deems necessary for the maintenance, preservation or protection of any of the
Collateral or of its security interest therein.

 

ARTICLE VII
MISCELLANEOUS PROVISIONS

 

SECTION 7.1.  Notes Document.  This Security Agreement is a Notes Document
executed pursuant to the Indenture and shall (unless otherwise expressly
indicated herein) be construed, administered and applied in accordance with the
terms and provisions thereof.

 

SECTION 7.2.  Intercreditor Agreements.  Notwithstanding anything herein to the
contrary, the Liens and security interests granted to the Collateral Agent
pursuant to this Security Agreement, the exercise of any right or remedy by the
Collateral Agent hereunder and the obligations of the Grantors hereunder, in
each case, with respect to the Collateral are subject to the limitations and
provisions of the Intercreditor Agreements.  In the event of any conflict
between the terms of the Intercreditor Agreements and the terms of this Security
Agreement, the terms of the Intercreditor Agreements shall govern and control. 
Prior to the Discharge of the Credit Agreement Obligations (as such terms are
defined in the First Lien Intercreditor Agreement) any requirement of this
Security Agreement to deliver possession of Collateral to the Collateral Agent
shall be deemed satisfied by delivery of such Collateral to the Credit Agreement
Collateral Agent (as defined in the First Lien Intercreditor Agreement).

 

SECTION 7.3.  Binding on Successors, Transferees and Assigns; Assignment.  This
Security Agreement shall remain in full force and effect until the Termination
Date has occurred, shall be binding upon the Grantors and their successors,
transferees and assigns and shall inure to the benefit of and be enforceable by
each Secured Party and its successors, transferees and assigns.

 

SECTION 7.4.  Amendments, etc.  No amendment to or waiver of any provision of
this Security Agreement, nor consent to any departure by any Grantor from its
obligations under this Security Agreement, shall in any event be effective
unless the same shall be in writing and signed by the Collateral Agent (on
behalf of the Holders pursuant to Article IX of the Indenture) and the Grantors
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

 

SECTION 7.5.  Notices.  All notices and other communications provided for
hereunder shall be in writing or by facsimile and addressed, delivered or
transmitted to the appropriate party at the address or facsimile number of such
party specified in the Indenture or at such other address or facsimile number as
may be designated by such party in a notice to the other party.  Any notice or
other communication, if mailed and properly addressed with postage prepaid or if
properly addressed and sent by pre-paid courier service, shall be deemed given
when received; any such notice or other communication, if transmitted by
facsimile, shall be deemed given when transmitted and electronically confirmed.

 

SECTION 7.6.  Release of Liens; Release of Grantor.  The lien and security
interest in the Collateral and any Grantor shall be released pursuant to the
provisions of the Indenture.

 

23

--------------------------------------------------------------------------------


 

SECTION 7.7.  Additional Guarantors.  Upon the execution and delivery by any
other Person of a supplement in the form of Annex I hereto, such Person shall
become a “Grantor” hereunder with the same force and effect as if it were
originally a party to this Security Agreement and named as a “Grantor”
hereunder.  The execution and delivery of such supplement shall not require the
consent of any other Grantor hereunder, and the rights and obligations of each
Grantor, hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Security Agreement.

 

SECTION 7.8.  No Waiver; Remedies.  No failure on the part of any Secured Party
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

SECTION 7.9.  Headings.  The various headings of this Security Agreement are
inserted for convenience only and shall not affect the meaning or interpretation
of this Security Agreement or any provisions thereof.

 

SECTION 7.10.  Severability.  Any provision of this Security Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Security
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

SECTION 7.11.  Governing Law, Entire Agreement, etc.  THIS SECURITY AGREEMENT
SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF
THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), EXCEPT TO THE EXTENT THAT
THE VALIDITY OR PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES
HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK.  This Security Agreement and the
other Notes Documents constitute the entire understanding among the parties
hereto with respect to the subject matter hereof and thereof and supersede any
prior agreements, written or oral, with respect thereto.

 

SECTION 7.12.  Counterparts.  This Security Agreement may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Security Agreement by facsimile or other electronic means (such as Adobe PDF
file) shall be effective as delivery of a manually executed counterpart of this
Security Agreement.

 

SECTION 7.13.  Foreign Pledge Agreements.  Without limiting any of the rights,
remedies, privileges or benefits provided hereunder to the Collateral Agent for
its benefit and the ratable benefit of the other Secured Parties, each Grantor
and the Collateral Agent hereby agree

 

24

--------------------------------------------------------------------------------


 

that the terms and provisions of this Security Agreement in respect of any
Collateral subject to the pledge or other Lien of a Foreign Pledge Agreement
are, and shall deemed to be, supplemental and in addition to the rights,
remedies, privileges and benefits provided to the Collateral Agent and the other
Secured Parties under such Foreign Pledge Agreement and under applicable law to
the extent consistent with applicable law; provided that in the event that the
terms of this Security Agreement conflict or are inconsistent with the
applicable Foreign Pledge Agreement or applicable law governing such Foreign
Pledge Agreement, (i) to the extent that the provisions of such Foreign Pledge
Agreement or applicable foreign law are, under applicable foreign law, necessary
for the creation, perfection or priority of the security interests in the
Collateral subject to such Foreign Pledge Agreement, the terms of such Foreign
Pledge Agreement or such applicable law shall be controlling and (ii) otherwise,
the terms hereof shall be controlling.

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be duly executed and delivered by its Authorized Officer as of the
date first above written.

 

 

REDDY ICE CORPORATION

 

 

 

 

 

By:

/s/ Steven J. Janusek

 

 

Name:

Steven J. Janusek

 

 

Title:

Executive Vice President, Chief

 

 

 

Financial Officer and Secretary

 

 

 

 

 

REDDY ICE HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Steven J. Janusek

 

 

Name:

Steven J. Janusek

 

 

Title:

Executive Vice President, Chief

 

 

 

Financial Officer and Secretary

 

S-1

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Collateral Agent

 

 

 

 

 

 

 

By:

/s/ Patrick T. Giordano

 

 

Name: Patrick T. Giordano

 

 

Title: Vice President

 

S-2

--------------------------------------------------------------------------------


 

EXHIBIT A
To First Lien Pledge and Security Agreement

 

FIRST LIEN NOTES PATENT SECURITY AGREEMENT

 

This FIRST LIEN NOTES PATENT SECURITY AGREEMENT, dated as of                   ,
200   (this “Agreement”), is made by [NAME OF GRANTOR] a [STATE OF
INCORPORATION] corporation (the “Grantor”), in favor of WELLS FARGO BANK, N.A.
(“Wells Fargo”), as collateral Agent (together with its successor(s) thereto in
such capacity, the “Collateral Agent”) for each of the Secured Parties.

 

W I T N E S S E T H :

 

WHEREAS, pursuant to the Indenture, dated as of March 15, 2010 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Indenture”), among Reddy Ice Corporation, a Nevada corporation (the “Company”),
the Trustee and the Collateral Agent, the Company has issued the Notes;

 

WHEREAS, in connection with the Indenture, the Grantor has executed and
delivered a Pledge and Security Agreement, dated as of March 15, 2010  (as
amended, supplemented, amended and restated or otherwise modified from time to
time, “Security Agreement”);

 

WHEREAS, pursuant to the Indenture and pursuant to clause (d) of Section 4.5 of
the Security Agreement, the Grantor is required to execute and deliver this
Agreement and to grant to the Collateral Agent a continuing security interest in
all of the Patent Collateral (as defined below) to secure all Obligations; and

 

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees, for the benefit of each
Secured Party, as follows:

 

SECTION 1.  Definitions.  Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meaning provided in the Security Agreement.

 

SECTION 2.  Grant of Security Interest.  The Grantor hereby grants to the
Collateral Agent, for its benefit and the ratable benefit of each other Secured
Party, a continuing security interest in all of the following property, whether
now or hereafter existing or acquired by the Grantor (the “Patent Collateral”):

 

(a)           all of its letters patent and applications for letters patent
throughout the world, including all patent applications in preparation for
filing and each patent and patent application referred to in Item A of Schedule
I attached hereto;

 

1

--------------------------------------------------------------------------------


 

(b)           all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations of any of the items described in clause
(a);

 

(c)           all of its patent licenses, and other agreements providing the
Grantor with the right to use any items of the type referred to in clauses
(a) and (b) above, including each patent license referred to in Item B of
Schedule I attached hereto; and

 

(d)           all proceeds of, and rights associated with, the foregoing.

 

Notwithstanding the foregoing, “Patent Collateral” shall not include
(collectively, the “Patent Excluded Property”) (i) any permit or license or any
contractual obligation entered into by Parent, the Company or any Subsidiary
Guarantor (A) that prohibits or requires the consent of any Person other than
the Company and its Affiliates which has not been obtained as a condition to the
creation by Parent, the Company or the applicable Subsidiary Guarantor of a Lien
on any right, title or interest in such permit, license or contractual
obligation or (B) to the extent that any requirement of law applicable thereto
prohibits the creation of a Lien thereon, but only, with respect to the
prohibition in clauses (A) and (B), to the extent, and for as long as, such
prohibition is not terminated or rendered unenforceable or otherwise deemed
ineffective by the Uniform Commercial Code or any other requirement of law or
(ii) property owned by the Company or any Subsidiary Guarantor that is subject
to a Lien permitted by clause (6) of the definition of “Permitted Liens” (as
defined in the Indenture) if the contractual obligation pursuant to which such
Lien is granted (or in the document providing for such Lien) prohibits or
requires the consent of any Person other than the Company and its Affiliates
which has not been obtained as a condition to the creation of any other Lien on
such item of property,; provided, however, that “Patent Excluded Property” shall
not include any proceeds, products, substitutions or replacements of Patent
Excluded Property (unless such proceeds, products, substitutions or replacements
would otherwise constitute Patent Excluded Property), which assets subject to
such Lien shall not constitute Patent Collateral under any circumstance.

 

SECTION 3.  Security Agreement.  This Agreement has been executed and delivered
by the Grantor for the purpose of registering the security interest of the
Collateral Agent in the Patent Collateral with the United States Patent and
Trademark Office and corresponding offices in other countries of the world.  The
security interest granted hereby has been granted as a supplement to, and not in
limitation of, the security interest granted to the Collateral Agent for its
benefit and the ratable benefit of each other Secured Party under the Security
Agreement.  The Security Agreement (and all rights and remedies of the
Collateral Agent and each Secured Party thereunder) shall remain in full force
and effect in accordance with its terms.

 

SECTION 4.  Release of Liens; Release of Grantor.  The lien and security
interest in the Patent Collateral and any Grantor shall be released pursuant to
the provisions of the Indenture.

 

SECTION 5.  Acknowledgment.  The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Collateral Agent with respect to the
security interest in the Patent Collateral granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which (including
the remedies provided for therein) are incorporated by reference herein as if
fully set forth herein.

 

2

--------------------------------------------------------------------------------


 

SECTION 6.  Notes Document.  This Agreement is a Notes Document executed
pursuant to the Indenture and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof.

 

SECTION 7.  Intercreditor Agreements.  Notwithstanding anything herein to the
contrary, the Liens and security interests granted to the Collateral Agent
pursuant to this Agreement, the exercise of any right or remedy by the
Collateral Agent hereunder and the obligations of the Guarantor hereunder, in
each case, with respect to the Collateral are subordinated and subject to the
limitations and provisions of the Intercreditor Agreements.  In the event of any
conflict between the terms of the Intercreditor Agreements and the terms of this
Agreement, the terms of the Intercreditor Agreements shall govern and control.

 

SECTION 8.  Counterparts.  This Agreement may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered by its Authorized Officers as of the date first
above written.

 

 

[NAME OF GRANTOR]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Collateral Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

4

--------------------------------------------------------------------------------


 

SCHEDULE I
to Patent Security Agreement

 

Item A.  Patents

 

Issued Patents

 

Country

 

Patent No.

 

Issue Date

 

Inventor(s)

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pending Patent Applications

 

Country

 

Serial No.

 

Filing Date

 

Inventor(s)

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Patent Applications In Preparation

 

Country

 

Docket No.

 

Expected
Filing Date

 

Inventor(s)

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Item B.  Patent Licenses

 

Country or
Territory

 


Licensor

 


Licensee

 

Effective
Date

 

Expiration
Date

 

Subject
Matter

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B
to First Lien Pledge and Security Agreement

 

FIRST LIEN NOTES TRADEMARK SECURITY AGREEMENT

 

This FIRST LIEN NOTES TRADEMARK SECURITY AGREEMENT, dated as of            , _,
200_ (this “Agreement”), is made by [NAME OF GRANTOR] a [STATE OF INCORPORATION]
corporation (the “Grantor”), in favor of WELLS FARGO BANK, N.A. (“Wells Fargo”),
as collateral Agent (together with its successor(s) thereto in such capacity,
the “Collateral Agent”) for each of the Secured Parties.

 

W I T N E S S E T H :

 

WHEREAS, pursuant to the Indenture, dated as of March 15, 2010 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Indenture”), among Reddy Ice Corporation, a Nevada corporation (the “Company”),
the Trustee and the Collateral Agent, the Company has issued the Notes;

 

WHEREAS, in connection with the Indenture, the Grantor has executed and
delivered a Pledge and Security Agreement, dated as of March 15, 2010 (as,
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Security Agreement”);

 

WHEREAS, pursuant to the Indenture and pursuant to clause (e) of Section 4.5 of
the Security Agreement, the Grantor is required to execute and deliver this
Agreement and to grant to the Collateral Agent a continuing security interest in
all of the Trademark Collateral (as defined below) to secure all Obligations;
and

 

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees, for the benefit of each
Secured Party, as follows:

 

SECTION 1.  Definitions.  Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided in the Security Agreement.

 

SECTION 2.  Grant of Security Interest.  The Grantor hereby grants to the
Collateral Agent, for its benefit and the ratable benefit of each other Secured
Party, a continuing security interest in all of the following property, whether
now or hereafter existing or acquired by the Grantor (the “Trademark
Collateral”):

 

(a)           (i) all of its trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
certification

 

1

--------------------------------------------------------------------------------


 

marks, collective marks, logos and other source or business identifiers, and all
goodwill of the business associated therewith, now existing or hereafter adopted
or acquired including those referred to in Item A of Schedule I hereto, whether
currently in use or not, all registrations and recordings thereof and all
applications in connection therewith whether pending or in preparation for
filing, including registrations, recordings and applications in the United
States Patent and Trademark Office or in any office or agency of the United
States of America or any State thereof or any other country or political
subdivision thereof or otherwise, and all common-law rights relating to the
foregoing and (ii) the right to obtain all reissues, extensions or renewals of
the foregoing (collectively referred to as the “Trademark”);

 

(b)           all Trademark licenses for the grant by or to the Grantor of any
right to use any Trademark, including each Trademark license referred to in Item
B of Schedule I hereto;

 

(c)           all of the goodwill of the business connected with the use of, and
symbolized by the items described in, clause (a), and to the extent applicable
clause (b);

 

(d)           the right to sue third parties for past, present and future
infringements of any Trademark Collateral described in clause (a) and, to the
extent applicable, clause (b) and

 

(e)           all proceeds of, and rights associated with, the foregoing.

 

Notwithstanding the foregoing, “Trademark Collateral” shall not include
(collectively, the “Trademark Excluded Property”) (i) any permit or license or
any contractual obligation entered into by Parent, the Company or any Subsidiary
Guarantor (A) that prohibits or requires the consent of any Person other than
the Company and its Affiliates which has not been obtained as a condition to the
creation by Parent, the Company or the applicable Subsidiary Guarantor of a Lien
on any right, title or interest in such permit, license or contractual
obligation or (B) to the extent that any requirement of law applicable thereto
prohibits the creation of a Lien thereon, but only, with respect to the
prohibition in clauses (A) and (B), to the extent, and for as long as, such
prohibition is not terminated or rendered unenforceable or otherwise deemed
ineffective by the Uniform Commercial Code or any other requirement of law,
(ii) property owned by the Company or any Subsidiary Guarantor that is subject
to a Lien permitted by clause (6) of the definition of “Permitted Liens” (as
defined in the Indenture) if the contractual obligation pursuant to which such
Lien is granted (or in the document providing for such Lien) prohibits or
requires the consent of any Person other than the Company and its Affiliates
which has not been obtained as a condition to the creation of any other Lien on
such item of property or (iii) any “intent to use” trademark applications for
which a statement of use has not been filed (but only until such statement is
filed); provided, however, that “Trademark Excluded Property” shall not include
any proceeds, products, substitutions or replacements of Trademark Excluded
Property (unless such proceeds, products, substitutions or replacements would
otherwise constitute Trademark Excluded Property), which assets subject to such
Lien shall not constitute Trademark Collateral under any circumstance.

 

2

--------------------------------------------------------------------------------


 

SECTION 3.  Security Agreement.  This Agreement has been executed and delivered
by the Grantor for the purpose of registering the security interest of the
Collateral Agent in the Trademark Collateral with the United States Patent and
Trademark Office and corresponding offices in other countries of the world.  The
security interest granted hereby has been granted as a supplement to, and not in
limitation of, the security interest granted to the Collateral Agent for its
benefit and the ratable benefit of each other Secured Party under the Security
Agreement.  The Security Agreement (and all rights and remedies of the
Collateral Agent and each Secured Party thereunder) shall remain in full force
and effect in accordance with its terms.

 

SECTION 4.  Release of Liens; Release of Grantor.  The lien and security
interest in the Trademark Collateral and any Grantor shall be released pursuant
to the provisions of the Indenture.

 

SECTION 5.  Acknowledgment.  The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Collateral Agent with respect to the
security interest in the Trademark Collateral granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which (including
the remedies provided for therein) are incorporated by reference herein as if
fully set forth herein.

 

SECTION 6.  Notes Document.  This Agreement is a Notes Document executed
pursuant to the Indenture and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof.

 

SECTION 7.  Intercreditor Agreements.  Notwithstanding anything herein to the
contrary, the Liens and security interests granted to the Collateral Agent
pursuant to this Agreement, the exercise of any right or remedy by the
Collateral Agent hereunder and the obligations of the Guarantor hereunder, in
each case, with respect to the Collateral are subordinated and subject to the
limitations and provisions of the Intercreditor Agreements.  In the event of any
conflict between the terms of the Intercreditor Agreements and the terms of this
Agreement, the terms of the Intercreditor Agreements shall govern and control.

 

SECTION 8.  Counterparts.  This Agreement may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered by Authorized Officer as of the date first above
written.

 

 

[NAME OF GRANTOR]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

4

--------------------------------------------------------------------------------


 

SCHEDULE I
to Trademark Security Agreement

 

Item A.  Trademarks

 

Registered Trademarks

 

Country

 

Trademark

 

Registration No.

 

Registration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pending Trademark Applications

 

Country

 

Trademark

 

Serial No.

 

Filing Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trademark Applications In Preparation

 

Country

 


Trademark

 


Docket No.

 

Expected
Filing Date

 

Products/
Services

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Item B.  Trademark Licenses

 

Country or
Territory

 


Licensor

 


Licensee

 

Effective
Date

 

Expiration
Date

 

Subject
Matter

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT C
to First Lien Pledge and Security Agreement

 

FIRST LIEN NOTES COPYRIGHT SECURITY AGREEMENT

 

This FIRST LIEN NOTES COPYRIGHT SECURITY AGREEMENT, dated as of             
    , 200_ (this “Agreement”), is made by [NAME OF GRANTOR] a [STATE OF
INCORPORATION] corporation (the “Grantor”), in favor of WELLS FARGO BANK, N.A.
(“Wells Fargo”), as Collateral Agent (together with its successor(s) in such
capacity, the “Collateral Agent”) for each of the Secured Parties.

 

W I T N E S S E T H :

 

WHEREAS, pursuant to the Indenture, dated as of March 15, 2010 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Indenture”), among Reddy Ice Corporation, a Nevada corporation (the “Company”),
the Trustee and the Collateral Agent, the Company has issued the Notes;

 

WHEREAS, in connection with the Indenture, the Grantor has executed a delivered
a Subsidiary Pledge arid Security Agreement, dated as of March 15, 2010  (as
amended, supplemented, amended and restated or otherwise modified from time to
time, “Security Agreement”);

 

WHEREAS, pursuant to the Indenture and pursuant to and to clause (e) of
Section 4.5 of the Security Agreement, the Grantor is required to execute and
deliver this Agreement and to grant to the Collateral Agent a continuing
security interest in all of the Copyright Collateral (as defined below) to
secure all Obligations; and

 

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees, for the benefit of each
Secured Party, as follows:

 

SECTION 1.  Definitions.  Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided in the Security Agreement.

 

SECTION 2.  Grant of Security Interest.  The Grantor hereby grants to the
Collateral Agent, for its benefit and the ratable benefit of each other Secured
Party, a continuing security interest in all of the following (the “Copyright
Collateral”), whether now or hereafter existing or acquired by the Grantor:  all
copyrights of the Grantor, whether statutory or common law, registered or
unregistered and whether published or unpublished, now or hereafter in force
throughout the world including all of the Grantor’s right, title and interest in
and to all copyrights registered in the United States Copyright Office or
anywhere else in the world and also including

 

1

--------------------------------------------------------------------------------


 

the copyrights referred to in Item A of Schedule I hereto, and registrations and
recordings thereof and all applications for registration thereof, whether
pending or in preparation, and all copyright licenses, including each copyright
license referred to in Item B of Schedule I hereto and all proceeds of the
foregoing.

 

Notwithstanding the foregoing, “Copyright Collateral” shall not include
(collectively, the “Copyright Excluded Property”) (i) any permit or license or
any contractual obligation entered into by Parent, the Company or any Subsidiary
Guarantor (A) that prohibits or requires the consent of any Person other than
the Company and its Affiliates which has not been obtained as a condition to the
creation by Parent, the Company or the applicable Subsidiary Guarantor of a Lien
on any right, title or interest in such permit, license or contractual
obligation or (B) to the extent that any requirement of law applicable thereto
prohibits the creation of a Lien thereon, but only, with respect to the
prohibition in clauses (A) and (B), to the extent, and for as long as, such
prohibition is not terminated or rendered unenforceable or otherwise deemed
ineffective by the Uniform Commercial Code or any other requirement of law or
(ii) property owned by the Company or any Subsidiary Guarantor that is subject
to a Lien permitted by clause (6) of the definition of “Permitted Liens” (as
defined in the Indenture) if the contractual obligation pursuant to which such
Lien is granted (or in the document providing for such Lien) prohibits or
requires the consent of any Person other than the Company and its Affiliates
which has not been obtained as a condition to the creation of any other Lien on
such item of property,; provided, however, that “Copyright Excluded Property”
shall not include any proceeds, products, substitutions or replacements of
Copyright Excluded Property (unless such proceeds, products, substitutions or
replacements would otherwise constitute Copyright Excluded Property), which
assets subject to such Lien shall not constitute Copyright Collateral under any
circumstance.

 

SECTION 3.  Security Agreement.  This Agreement has been executed and delivered
by the Grantor for the purpose of registering the security interest of the
Collateral Agent in the Copyright Collateral with the United States Copyright
Office and corresponding offices in other countries of the world.  The security
interest granted hereby has been granted as a supplement to, and not in
limitation of, the security interest granted to the Collateral Agent for its
benefit and the ratable benefit of each other Secured Party under the Security
Agreement.  The Security Agreement (and all rights and remedies of the
Collateral Agent and each Secured Party thereunder) shall remain in full force
and effect in accordance with its terms.

 

SECTION 4.  Release of Liens; Release of Grantor.  The lien and security
interest in the Copyright Collateral and any Grantor shall be released pursuant
to the provisions of the Indenture.

 

SECTION 5.  Acknowledgment.  The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Collateral Agent with respect to the
security interest in the Copyright Collateral granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which (including
the remedies provided for therein) are incorporated by reference herein as if
fully set forth herein.

 

SECTION 6.  Notes Document.  This Agreement is a Notes Document executed
pursuant to the Indenture and shall (unless otherwise expressly indicated
herein) be construed. administered and applied in accordance with the terms and
provisions thereof.

 

2

--------------------------------------------------------------------------------


 

SECTION 7.  Intercreditor Agreements.  Notwithstanding anything herein to the
contrary, the Liens and security interests granted to the Collateral Agent
pursuant to this Agreement, the exercise of any right or remedy by the
Collateral Agent hereunder and the obligations of the Guarantor hereunder, in
each case, with respect to the Collateral are subordinated and subject to the
limitations and provisions of the Intercreditor Agreements.  In the event of any
conflict between the terms of the Intercreditor Agreements and the terms of this
Agreement, the terms of the Intercreditor Agreements shall govern and control.

 

SECTION 8.  Counterparts.  This Agreement may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered by its Authorized Officer as of the date first above
written.

 

 

[NAME OF GRANTOR]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Collateral Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

4

--------------------------------------------------------------------------------


 

SCHEDULE I
to Copyright Security Agreement

 

Item A.  Copyrights/Mask Works

 

Registered Copyrights/Mask Works

 

Country

 

Registration No.

 

Registration Date

 

Author(s)

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Copyright/Mask Work Pending Registration Applications

 

Country

 

Serial No.

 

Filing Date

 

Author(s)

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Copyright/Mask Work Registration Applications In Preparation

 

Country

 


Docket No.

 

Expected
Filing Date

 


Author(s)

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Item B.  Copyright/Mask Work Licenses

 

Country or
Territory

 


Licensor

 


Licensee

 

Effective
Date

 

Expiration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

ANNEX I
to the First Lien Pledge and Security Agreement

 

SUPPLEMENT TO
FIRST LIEN PLEDGE AND SECURITY AGREEMENT

 

This SUPPLEMENT, dated as of                              ,         (this
“Supplement”), is to the First Lien Pledge and Security Agreement, dated as of
March 15, 2010  (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Pledge and Security Agreement”), among the
Grantors (such capitalized term, and other terms used in this Supplement, to
have the meanings set forth in Article I of the Pledge and Security Agreement)
from time to time party thereto, in favor of WELLS FARGO BANK, N.A. (“Wells
Fargo”), as collateral Agent (together with its successor(s) thereto in such
capacity, the “Collateral Agent”) for each of the Secured Parties.

 

W I T N E S S E T H :

 

WHEREAS, pursuant to the Indenture, dated as of March 15, 2010 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Indenture”), among Reddy Ice Corporation, a Nevada corporation (the “Company”),
Parent, the Subsidiary Guarantors, the Trustee and the Collateral Agent, the
Company has issued the Notes;

 

WHEREAS, pursuant to the provisions of Section 7.7 of the Pledge and Security
Agreement, each of the undersigned is becoming a Grantor under the Pledge and
Security Agreement; and

 

WHEREAS, each of the undersigned desires to become a “Grantor” under the Pledge
and Security Agreement in order to induce the Secured Parties to continue to
hold the Notes;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, each of the undersigned agrees, for the benefit
of each Secured Party, as follows.

 

SECTION 1.  Party to Pledge and Security Agreement, etc.  In accordance with the
terms of the Pledge and Security Agreement, by its signature below each of the
undersigned hereby irrevocably agrees to become a Grantor under the Pledge and
Security Agreement with the same force and effect as if it were an original
signatory thereto and each of the undersigned hereby (a) agrees to be bound by
and comply with all of the terms and provisions of the Pledge and Security
Agreement applicable to it as a Grantor, (b) grants to the Collateral Agent for
the benefit of the Secured Parties a security interest in the Collateral as
security for the Obligation, and (c) represents and warrants that the
representations and warranties made by it as a Grantor thereunder are true and
correct as of the date hereof, unless stated to relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct as of such earlier

 

1

--------------------------------------------------------------------------------


 

date.  In furtherance of the foregoing, each reference to a “Grantor” and/or
“Grantors” in the Pledge and Security Agreement shall be deemed to include each
of the undersigned.

 

SECTION 2.  Representations.  Each of the undersigned Grantor hereby represents
and warrants that (a) this Supplement has been duly authorized, executed and
delivered by it and that this Supplement and the Pledge and Security Agreement
constitute the legal, valid and binding obligation of each of the undersigned,
enforceable against it in accordance with terms, and (b) attached hereto are all
Schedules to the Pledge and Security Agreement providing information with
respect to the undersigned.

 

SECTION 3.  Full Force of Pledge and Security Agreement.  Except as expressly
supplemented hereby, the Pledge and Security Agreement shall remain in full
force and effect in accordance with its terms.

 

SECTION 4.  Severability.  Wherever possible each provision of this Supplement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Supplement shall be prohibited by
or invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or, the remaining provisions of this Supplement or the Pledge and
Security Agreement.

 

SECTION 5.  Governing Law, Entire Agreement, etc.  THIS SUPPLEMENT SHALL BE
DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).  This Supplement and the
other Notes Documents constitute the entire understanding among the parties
hereto with respect to the subject matter thereof and supersede any prior
agreements, written or oral, with respect thereto.

 

SECTION 6.  Counterparts.  This Supplement may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered by its Authorized Officer as of the date first above
written.

 

 

[NAME OF ADDITIONAL SUBSIDIARY]

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

[NAME OF ADDITIONAL SUBSIDIARY]

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

ACCEPTED AND AGREED FOR ITSELF

 

AND ON BEHALF OF THE SECURED PARTIES:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

SCHEDULE I
to Supplement No.     
to First Lien Pledge and Security Agreement
([Name of Additional Subsidiary])

 

Capital Stock

 

 

 

Common Stock

 

Issuer (corporate)

 

Authorized
Shares

 

Outstanding
Shares

 

% of Shares
Pledged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Limited Liability Company Interests

 

Issuer (limited liability company)

 

% of Limited Liability
Company Interests Pledged

 

Type of Limited Liability
Company Interests Pledged





 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Partnership Interests

 

Issuer (partnership)

 

% of Partnership
Interests Owned

 

% of Partnership
Interests Pledged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

SCHEDULE II
to Supplement No.     
to First Lien Pledge and Security Agreement

 

Item A.  Locations of each Grantor:

 

Name of Grantor:

 

Location for purposes of UCC:

 

 

 

[GRANTOR]

 

[LOCATION]

 

Item B.  Merger or other corporate reorganization.

 

Name of Grantor:

 

Merger or other corporate reorganization:

 

 

 

[GRANTOR]

 

 

 

Item C.  Taxpayer ID numbers.

 

Name of Grantor:

 

Taxpayer ID numbers:

 

 

 

[GRANTOR]

 

 

 

Item D.  Government Contracts:

 

Name of Grantor:

 

Description of Contract:

 

 

 

[GRANTOR]

 

 

 

1

--------------------------------------------------------------------------------


 

Item E.  Deposit Accounts:

 

Name of Grantor:

 

Description of Deposit Account:

 

 

 

[GRANTOR]

 

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE III
to Supplement No.     
to First Lien Pledge and Security Agreement
([Name of Additional Subsidiary])

 

Item A.  Patents

 

Issued Patents

 

Country

 

Patent No.

 

Issue Date

 

Inventor(s)

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pending Patent Applications

 

Country

 

Serial No.

 

Filing Date

 

Inventor(s)

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Patent Applications In Preparation

 

Country

 

Docket No.

 

Expected
Filing Date

 

Inventor(s)

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Item B.  Patent Licenses

 

Country or
Territory

 

Licensor

 

Licensee

 

Effective
Date

 

Expiration
Date

 

Subject
Matter

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

SCHEDULE IV
to Supplement No.     
to First Lien Pledge and Security Agreement
([Name of Additional Subsidiary])

 

Item A.  Trademarks

 

Registered Trademarks

 

Country

 

Trademark

 

Registration No.

 

Registration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pending Trademark Applications

 

Country

 

Trademark

 

Serial No.

 

Filing Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trademark Applications In Preparation

 

Country

 


Trademark

 


Docket No.

 

Expected
Filing Date

 

Products/
Services

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Item B.  Trademark Licenses

 

Country or
Territory

 

Licensor

 

Licensee

 

Effective
Date

 

Expiration
Date

 

Subject
Matter

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

SCHEDULE V
to Supplement No.     
to First Lien Pledge and Security Agreement
([Name of Additional Subsidiary])

 

Item A.  Copyrights/Mask Works

 

Registered Copyrights/Mask Works

 

Country

 

Registration No.

 

Registration Date

 

Author(s)

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Copyright/Mask Work Pending Registration Applications

 

Country

 

Serial No.

 

Filing Date

 

Author(s)

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Copyright/Mask Work Registration Applications In Preparation

 

Country

 

Docket No.

 

Expected
Filing Date

 

Author(s)

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Item B.  Copyright/Mask Work Licenses

 

Country or
Territory

 


Licensor

 


Licensee

 

Effective
Date

 

Expiration
Date

 

Subject
Matter

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

SCHEDULE VI
to Supplement No.     
to First Lien Pledge and Security Agreement
([Name of Additional Subsidiary]

 

Trade Secret or Know-How Licenses

 

Country or
Territory

 

Licensor

 

Licensee

 

Effective
Date

 

Expiration
Date

 

Subject
Matter

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------